Exhibit 10.3

QUIKSILVER, INC.

2013 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(Employee Grant)

 

Participant:

   Andrew P. Mooney

Grant Date:

       March 19, 2013

Number of Restricted

  

Stock Units Granted:

           1,200,000

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is dated as of March 19,
2013 (the “Grant Date”) and is entered into by and between Quiksilver, Inc., a
Delaware corporation (the “Corporation”), and the Participant specified above
(the “Participant”).

WHEREAS, pursuant to the Quiksilver, Inc. 2013 Performance Incentive Plan (the
“Plan”), the Corporation has granted to the Participant, effective as of the
Grant Date, a credit of stock units under the Plan (the “Award”), upon the terms
and conditions set forth herein and in the Plan.

NOW, THEREFORE, in consideration of services rendered and to be rendered by the
Participant, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined in the
attached Appendix or elsewhere herein shall have the meaning assigned to such
terms in the Plan.

2. Grant. Subject to the terms of this Agreement, the Corporation hereby grants
to the Participant an award with respect to an aggregate of 1,200,000 stock
units (subject to adjustment as provided in Section 7.1 of the Plan) (the
“Restricted Stock Units”). As used herein, the term “restricted stock unit”
shall mean a non-voting unit of measurement which is deemed for bookkeeping
purposes to be equivalent to one outstanding share of the Corporation’s Common
Stock (subject to adjustment as provided in Section 7.1 of the Plan) solely for
purposes of the Plan and this Agreement. The Restricted Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to the Participant if such Restricted Stock Units vest pursuant to
Section 3. The Restricted Stock Units shall not be treated as property or as a
trust fund of any kind.

 

1



--------------------------------------------------------------------------------

3. Vesting and Delivery of Shares.

(a) Vesting. Subject to Sections 4 and 9 below, 100% of the Restricted Stock
Units subject to the Award shall vest, and the shares of Common Stock subject to
the Restricted Stock Units shall immediately be issued to the Participant, if
during any consecutive thirty (30) day period the weighted average per-share
trading price of the Corporation’s Common Stock (as reported on the New York
Stock Exchange or any other established stock exchange or national market system
on which shares of Common Stock are then listed, if not listed on the New York
Stock Exchange) equals or exceeds $12.50 (the “Performance Vesting Target”).
Notwithstanding the foregoing, in the event the Performance Vesting Target is
attained prior to the 12-month anniversary of the Grant Date, the Restricted
Stock Units shall become vested, and shares of Common Stock subject to the
Restricted Stock Units shall be issued to the Participant, on the 12-month
anniversary of the Grant Date; provided, however, that if the Participant’s
Service is terminated by the Corporation for Misconduct or the Participant
voluntarily resigns from Service to the Corporation (or a Parent or Subsidiary)
for any reason other than Retirement, death or Permanent Disability prior to the
12-month anniversary of the Grant Date, then, subject to Section 9(a) below, the
Restricted Stock Units shall be cancelled and forfeited to the Corporation for
no consideration.

(b) Acceleration of Vesting Upon Certain Events. Immediately prior to the
consummation of a Corporate Transaction or Change in Control pursuant to which
the holders of Common Stock become entitled to receive per-share consideration
having a value equal to or greater than $9.28 (the “Threshold Price”), 100% of
the Restricted Stock Units subject to the Award shall immediately vest, and the
shares of Common Stock subject to the Restricted Stock Units shall immediately
be issued to the Participant. Upon the consummation of a Corporate Transaction
or Change in Control pursuant to which the holders of Common Stock of the
Corporation become entitled to receive per-share consideration less than the
Threshold Price, the Restricted Stock Units shall only vest, and restrictions
shall only lapse, in the sole discretion of the Board. For the avoidance of
doubt, in the event of a Corporate Transaction or Change in Control pursuant to
which the holders of Common Stock become entitled to receive per-share
consideration less than the Threshold Price and the Board does not exercise its
discretion to cause the Restricted Stock Units to vest, this Agreement shall
terminate and the Restricted Stock Units shall be cancelled and forfeited to the
Corporation for no consideration.

(c) The date on which the Performance Vesting Target is attained and the time
immediately prior to a Corporate Transaction or Change in Control in which the
Threshold Price is attained are each referred to respectively herein as the
“Vesting Date.”

4. Termination of Agreement. In the event that, prior to November 1, 2016,
neither the Performance Vesting Target is attained nor is a Corporate
Transaction or Change in Control consummated in which the Threshold Price is
attained, this Agreement shall terminate and the Restricted Stock Units shall be
cancelled and forfeited to the Corporation for no consideration.

 

2



--------------------------------------------------------------------------------

5. Continuance of Employment or Service Required; No Employment or Service
Commitment. Except as provided in Section 9 of this Agreement, vesting of the
Restricted Stock Units requires continued Service of the Participant from the
Grant Date through the applicable Vesting Date as a condition to the vesting of
the Restricted Stock Units and the rights and benefits under this Agreement.
Except as provided in Section 9 of this Agreement, Service for only a portion of
the vesting period, even if a substantial portion, will not entitle the
Participant to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 9 below or under the Plan.

Nothing contained in this Agreement or the Plan constitutes an employment or
service commitment by the Corporation, affects the Participant’s status as an
employee at will who is subject to termination without cause, confers upon the
Participant any right to remain employed by or in service to the Corporation (or
any Parent or Subsidiary), interferes in any way with the right of the
Corporation (or any Parent or Subsidiary) at any time to terminate such
employment or services, or affects the right of the Corporation (or any Parent
or Subsidiary) to increase or decrease the Participant’s other compensation or
benefits. Nothing in this section, however, is intended to adversely affect any
independent contractual right of the Participant without his or her consent
thereto.

6. Dividend and Voting Rights. The Participant shall have no rights as a
stockholder of the Corporation, no dividend rights and no voting rights with
respect to the Restricted Stock Units and any shares of Common Stock underlying
or issuable in respect of such Restricted Stock Units unless and until such
shares of Common Stock are actually issued to and held of record by the
Participant. No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of such
shares.

7. Restrictions on Transfer. Neither the Restricted Stock Units, nor any
interest therein nor amount payable in respect thereof may be sold, assigned,
transferred, pledged or otherwise disposed of, alienated or encumbered
(collectively, a “Transfer”), either voluntarily or involuntarily. The Transfer
restrictions in the preceding sentence shall not apply to (i) transfers to the
Corporation, or (ii) transfers by will or the laws of descent and distribution.
After any Restricted Stock Units have vested and shares of Common Stock have
been issued with respect thereto, the Participant shall be permitted to Transfer
such shares of Common Stock, subject to applicable securities law requirements,
the Corporation’s insider trading policies, and other applicable laws and
regulations.

8. Timing and Manner of Payment of Stock Units. On or as soon as
administratively practical following each vesting of the applicable portion of
the total number of Restricted Stock Units subject to the Award pursuant to
Section 3 hereof or Section 7 of the Plan (and in all events not later than two
and one-half months after the applicable vesting date), the Corporation shall
deliver to the Participant a number of shares of Common Stock (either by
delivering one or more certificates for such shares or by entering such shares
in book entry form, as determined by the Corporation in its discretion) equal to
the number of Restricted Stock Units subject to this Award that vest on the
applicable vesting date, unless such Restricted Stock Units terminate prior to
the given vesting date pursuant to this Agreement. The Corporation’s obligation
to deliver shares of Common Stock or otherwise make payment with respect to
vested Restricted Stock Units is subject to the condition precedent that the
Participant or other person entitled under the Plan to receive any shares with
respect to the vested Restricted Stock Units deliver to the Corporation any
representations or other documents or assurances required pursuant to
Section 8.1 of the Plan. The Participant shall have no further rights with
respect to any Restricted Stock Units that are paid or that terminate pursuant
to Section 9.

 

3



--------------------------------------------------------------------------------

9. Effect of Termination of Service; Misconduct.

(a) Termination of Service. Subject to earlier vesting as provided in Section 3
hereof, if the Participant ceases to provide Services to the Corporation (or a
Parent or Subsidiary) due to the Participant’s resignation for “Good Reason” (as
such term is defined in the Participant’s employment agreement with the
Corporation as in effect on the Grant Date), the Participant’s death, Permanent
Disability, Retirement, or termination of Service by the Corporation other than
for Misconduct, then the Participant shall retain a number of Restricted Stock
Units equal to the product of (i) the total number of Restricted Stock Units
granted hereunder (subject to adjustment under Section 7.1 of the Plan), and
(ii) a fraction, the numerator of which is the number of whole months which have
passed since the Grant Date and the denominator of which is 43. Such retained
Restricted Stock Units shall remain subject to the vesting and other provisions
set forth in this Agreement, and any remaining Restricted Stock Units shall be
cancelled and forfeited as of the applicable termination date without payment of
any consideration by the Corporation and without any other action by the
Participant, or the Participant’s beneficiary or personal representative, as the
case may be.

(b) Misconduct/Voluntary Resignation. Subject to earlier vesting as provided in
Section 3 hereof, if the Participant’s Service is terminated by the Corporation
for Misconduct or the Participant voluntarily resigns from Service to the
Corporation (or a Parent or Subsidiary) for any reason other than Good Reason,
Retirement, death or Permanent Disability, this Agreement shall terminate and
the Participant’s Restricted Stock Units shall be cancelled and forfeited to the
Corporation without payment of any consideration by the Corporation and without
any other action by the Participant, with such cancellation and forfeiture to be
either (i) immediately prior to the date the Participant first so engages in
Misconduct, or (ii) the date on which the Participant so voluntarily resigns
from Service.

10. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan
(including, without limitation, an extraordinary cash dividend on such stock),
the Administrator shall make adjustments in accordance with such section in the
number of Restricted Stock Units then outstanding and the number and kind of
securities that may be issued in respect of the Award.

11. Taxes. The Corporation (or any Parent or Subsidiary last employing the
Participant) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required with respect to Withholding Taxes. Alternatively, the
Participant or other person in whom the Restricted Stock Units vest may
irrevocably elect, in such manner and at such time or times prior to any
applicable tax date as may be permitted or required under rules established by
the Corporation, to have the Corporation withhold and reacquire shares of Common
Stock at their Fair Market Value at the time of vesting to satisfy all or part
of the statutory minimum Withholding Taxes of the Corporation (or any Parent or
Subsidiary) with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose.

 

4



--------------------------------------------------------------------------------

12. Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices to the attention of the
Secretary. Any notice required to be given or delivered to the Participant shall
be in writing and addressed to the Participant at the Participant’s last address
reflected on the Corporation’s payroll records. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified, but if the
Participant is no longer an Employee, such notice shall be deemed effective five
business days after the date mailed in accordance with the foregoing provisions
of this Section 12.

13. Plan. The Restricted Stock Units and all rights of the Participant under
this Agreement are subject to the terms and conditions of the provisions of the
Plan, incorporated herein by reference. The Participant agrees to be bound by
the terms of the Plan and this Agreement. The Participant acknowledges having
read and understanding the Plan, the Plan Summary and Prospectus for the Plan,
and this Agreement. Unless otherwise expressly provided in other sections of
this Agreement, provisions of the Plan that confer discretionary authority on
the Board or the Administrator do not (and shall not be deemed to) create any
rights in the Participant unless such rights are expressly set forth herein or
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

14. Entire Agreement. This Agreement and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. Without
limiting the generality of the foregoing, the provisions of this Agreement
supersede any conflicting provisions which may appear in any employment
agreement between the parties hereto. The Plan and this Agreement may be amended
pursuant to Section 8.6 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

15. Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Corporation as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Corporation with respect to
amounts credited and benefits payable, if any, with respect to the Restricted
Stock Units, and rights no greater than the right to receive the Common Stock as
a general unsecured creditor with respect to Restricted Stock Units, as and when
payable hereunder.

16. Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

17. Section Headings. The section headings of this Agreement are for convenience
of reference only and shall not be deemed to alter or affect any provision
hereof.

 

5



--------------------------------------------------------------------------------

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

19. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Agreement shall be construed and interpreted consistent with that intent.

20. No Advice Regarding Grant. The Participant is hereby advised to consult with
his or her own tax, legal and/or investment advisors with respect to any advice
the Participant may determine is needed or appropriate with respect to the
Restricted Stock Units (including, without limitation, to determine the foreign,
state, local, estate and/or gift tax consequences with respect to the Award).
Neither the Corporation nor any of its officers, directors, affiliates or
advisors makes any representation (except for the terms and conditions expressly
set forth in this Agreement) or recommendation with respect to the Award. Except
for the withholding rights set forth in Section 11 above, the Participant is
solely responsible for any and all tax liability that may arise with respect to
the Award.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed on
its behalf by a duly authorized officer and the Participant has hereunto set his
or her hand as of the date and year first above written.

 

QUIKSILVER, INC.,

a Delaware corporation

 

Carol E. Scherman

Executive Vice President, Global

Human Resources

PARTICIPANT

 

Andrew P. Mooney

 

7



--------------------------------------------------------------------------------

APPENDIX

The following definitions shall be in effect under this Agreement:

A. “Change in Control” shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

(i) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Corporation or a person that directly controls, is
controlled by, or is under common control with, the Corporation), of beneficial
ownership (within the meaning of Rule 13d-3 of the 1934 Act) of securities
possessing more than fifty percent (50%) of the total combined voting power of
the Corporation’s outstanding securities pursuant to a tender or exchange offer
made directly to the Corporation’s stockholders; or

(ii) a change in the composition of the Board over a period of thirty-six
(36) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (b) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.

B. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction; or

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

C. “Employee” shall mean any individual who is in the employ of the Corporation
(or any Parent or Subsidiary), subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance.

D. “Fair Market Value” shall have the meaning given to such term in Section 5.6
of the Plan.

E. “Misconduct” shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Participant, any unauthorized use or disclosure by such person
of confidential information or trade secrets of the Corporation (or any Parent
or Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definitions shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Participant or other person in the Service of the Corporation (or any Parent
or Subsidiary).

 

8



--------------------------------------------------------------------------------

F. “Parent” shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

G. “Permanent Disability” or “Permanently Disabled” shall mean the inability of
the Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which is both (i) expected
to result in death or determined to be total and permanent by two (2) physicians
selected by the Corporation or its insurers and acceptable to the Participant
(or the Participant’s legal representative), and (ii) to the extent the
Participant is eligible to participate in the Corporation’s long-term disability
plan, entitles the Participant to the payment of long-term disability benefits
from the Corporation’s long-term disability plan. The process for determining a
Permanent Disability in accordance with the foregoing shall be completed no
later than the later of (i) the close of the calendar year in which the
Participant’s Service terminates by reason of the physical or mental impairment
triggering the determination process or (ii) the fifteenth day of the third
calendar month following such termination of Service.

H. “Retirement” shall mean that the Participant has terminated Service with the
Corporation (or any Parent or Subsidiary) with the intention of not engaging in
paid employment for any employer in the future, and the Board (or its designee)
has determined that such termination of Service constitutes Retirement for
purposes of this Agreement.

I. “Service” shall mean the performance of services for the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee. Participant
shall be deemed to cease Service immediately upon the occurrence of either of
the following events: (i) the Participant no longer performs services in the
capacity of an Employee for the Corporation or any Parent or Subsidiary; or
(ii) the entity for which the Participant is performing such services ceases to
remain a Parent or Subsidiary of the Corporation, even though the Participant
may subsequently continue to perform services for that entity.

J. “Withholding Taxes” shall mean the federal, state and local income and
employment withholding taxes to which the Participant may become subject in
connection with the issuance or vesting of Restricted Stock Units or upon the
disposition of shares acquired pursuant to this Agreement.

 

9